     Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 1 of 27




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

DAVID LEIBOWITZ, et al.,
                             Plaintiffs,
                                                   19 Civ. 9236 (KPF)
                        -
                       v.-
IFINEX INC., et al.,

                             Defendants.



                                                   20 Civ. 169 (KPF)




                                                   20 Civ. 211 (KPF)




                                                   20 Civ. 453 (KPF)




     LEIBOWITZ PLAINTIFFS’ MEMORANDUM IN RESPONSE TO THE
  YOUNG AND EBANKS MOTIONS TO APPOINT INTERIM CLASS COUNSEL
            Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 2 of 27




                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES ..................................................................................................... III

INTRODUCTION .................................................................................................................... - 1 -

ARGUMENT ............................................................................................................................ - 3 -

I.      RCF AND SWCK HAVE UNDERTAKEN SIGNIFICANT EFFORTS TO
        IDENTIFY AND INVESTIGATE CLAIMS TO THE BENEFIT OF THE
        CLASS. ............................................................................................................................. - 4 -

          A.     THE LEIBOWITZ PLAINTIFFS WERE THE FIRST TO FILE, IDENTIFIED NOVEL
                 CLAIMS, AND SPENT SIGNIFICANT RESOURCES TO EFFECT SERVICE ON THE
                 DEFENDANTS. .......................................................................................................................- 5 -

          B.     ONLY RCF, SWCK AND S&G REPRESENT A PLAINTIFF WHO PURCHASED
                 FUTURES. ..............................................................................................................................- 8 -

          C.     RCF AND SWCK DEMONSTRATED LEADERSHIP BY FILING IN THIS COURT. ...................- 11 -

          D.     THE LEIBOWITZ PLAINTIFFS HAVE ADDED SIGNIFICANT RESOURCES TO THEIR
                 COUNSEL TEAM SINCE THE ORIGINAL MOTION FOR CLASS COUNSEL, WITH THE
                 EXPANSION OF RCF AND THE ADDITION OF SELENDY & GAY. .........................................- 12 -

II.     RCF, SWCK AND S&G ARE THE ONLY LEADERSHIP GROUP WITH
        CRYPTOCURRENCY EXPERTISE, AND HAVE ALREADY RETAINED
        WORLD-CLASS EXPERTS. ....................................................................................... - 18 -

III. THE YOUNG PLAINTIFFS OVERSTATE THE SIGNIFICANCE OF THEIR
     EXPERT ANALYSIS. ................................................................................................... - 20 -

CONCLUSION ....................................................................................................................... - 22 -




                                                                           ii
          Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 3 of 27




                                     TABLE OF AUTHORITIES

Cases
Bank Brussels Lambert, S.A. v. Intermetals Corp.,
   779 F. Supp. 741 (S.D.N.Y. 1991) .................................................................... 9

Bernstein v. Cengage Learning, Inc., 18-cv-7877-VEC-SLC,
   2019 WL 6324276 (S.D.N.Y. Nov. 26, 2019) .................................................. 4

Blue Cross and Blue Shield of N.J., Inc. v. Philip Morris USA Inc.,
   3 N.Y.3d 200 (N.Y. 2004) ............................................................................ 5, 6

Braynina v. TJX Companies, Inc., 15 CIV. 5897,
   2016 WL 5374134 (S.D.N.Y. Sept. 26, 2016) .................................................. 6

Buonasera v. Honest Co., Inc., 318 F.R.D. 17 (S.D.N.Y. 2016)............................. 4

Chicago Board Options Exchange Volatility Index Manipulation Antitrust
   Litig., ECF No. 120, No. 18-cv-4171 (N.D. Ill. Aug. 16, 2018) ........... 8, 10, 11

Dependable Component Supply Corp. v. Murata Mfg. Co.,
   2018 U.S. Dist. LEXIS 71432 (N.D. Cal. April 27, 2018) ............................... 5

Federal Housing Finance Agency v. Nomura Holding America, Inc., et ano.,
   68 F. Supp. 3d 439 (S.D.N.Y. 2014) ................................................................. 7

Federal Housing Finance Agency v. Nomura Holding America, Inc., et ano.,
   104 F. Supp. 3d 441 (S.D.N.Y. 2015) ............................................................... 5

Federal Housing Finance Agency v. Nomura Holding America, Inc., 873 F.3d
   85 (2d Cir. 2017) ............................................................................................... 5

Goshen v Mutual Life Ins. Co. of N.Y., 98 N.Y.2d 314 (N.Y. 2002)....................... 6

In re Dairy Farmers of Am., Inc., Cheese Antitrust Litig.,
    60 F. Supp. 3d 914 (N.D. Ill. 2014) .................................................................. 9

In re Disposable Contact Lens Antitrust Litig.,
    2016 U.S. Dist. LEXIS 186983 (M.D. Fla. June 15, 2016) ............................ 10

In re GSE Bonds Antitrust Litig., 377 F. Supp. 3d 437 (S.D.N.Y. 2019)................ 6



                                                          iii
         Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 4 of 27




In re Interest Rate Swaps Antitrust Litig., 16-MC-2704 (PAE),
    2016 WL 4131846 (S.D.N.Y. Aug. 3, 2016) .................................................... 5

In re Nat. Gas Commodity Litig., 337 F. Supp. 2d 498 (S.D.N.Y. 2004). .............. 9

In re TransCare Corp, 552 B.R. 69 (Bankr. S.D.N.Y. 2016) ................................. 20

Rules and Statutes
FEDERAL RULE OF CIVIL PROCEDURE 23 ..........................................................passim
NEW YORK GENERAL BUSINESS LAW § 349 .......................................................... 5, 6




                                                iv
            Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 5 of 27



        Plaintiffs, David Leibowitz, Benjamin Leibowitz, Jason Leibowitz, Aaron Leibowitz,

and Pinchas Goldshtein (the “Leibowitz Plaintiffs”), respectfully submit this memorandum in

response to the Young and Ebanks Plaintiffs’ motions for appointment as interim class

counsel, and in further support of their motion to appoint their counsel Roche Cyrulnik

Freedman LLP (RCF),1 Schneider Wallace Cottrell Konecky LLP (SWCK), and the additional

firm now representing the Leibowitz Plaintiffs, Selendy & Gay (S&G) as interim class

counsel.

                                    INTRODUCTION
        RCF, SWCK and S&G are the firms “best able to represent the interests of the class.”

Fed. R. Civ. P. 23(g)(2). RCF, SWCK and S&G are the superior counsel because they were

first to identify the potential claims at issue, their complaint is the most comprehensive, and

their clients, the Leibowitz Plaintiffs, represent the the broadest group of harmed investors

because they are the only named plaintiffs alleging purchases of bitcoin futures and other

cryptocurrencies.

        Selendy & Gay’s decision to join the team solidifies a group of counsel with the best

expertise and experience to address Defendant’s prospective motion to dismiss and to lead the

class thereafter.

        As an initial matter, the Leibowitz complaint—not any government investigation—set

forth the blueprint for the claims in all other complaints filed concerning the unprecedented

manipulation of bitcoin and other cryptocurrencies that is at issue in this litigation. While the

New York Attorney General (NYAG) investigation has been public since April 2019, no firm


        1
         Since filing their motion for appointment as interim class counsel, ECF 58, as
discussed further below, Roche Freedman LLP has become Roche Cyrulnik Freedman LLP,
with the addition of twelve new attorneys to the firm.
         Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 6 of 27



took action to protect the interests of the putative class until the Leibowitz action was filed in

October 2019 and the other firms took many weeks after that before they could even file their

derivative actions.

       The Leibowitz complaint is the most comprehensive of the complaints. Aside from

identifying more Defendants, all of the substantive claims that the Young and Ebanks plaintiffs

assert, the Leibowitz complaint is the only one to include a class representative who has

purchased bitcoin futures. All other complaints include only plaintiffs who have purchased

bitcoin, even though all other complaints assert claims on behalf of class members who have

traded in bitcoin futures. The Leibowitz complaint is also the only complaint with a class

representative who has purchased several other cryptocurrencies whose manipulation may

bear on the class recovery; the other complaints do not offer this optionality in class

representativeness. RCF, SWCK and S&G are therefore the only firms representing plaintiffs

capable of bringing the claims necessary to maximize the recovery for the putative class. RCF,

SWCK and S&G have combined their resources to form a skilled and highly experienced

team that is best positioned to litigate all aspects of this case. In addition to counsel, this team

includes key experts, including arguably the most recognized expert on bitcoin and blockchain

technologies in the world. The Rule 23(g) factors favor appointing RCF, SWCK and S&G as

interim class counsel for the reasons set forth below in addition to the reasons set forth in their

motion to be appointed interim class counsel.

       The arguments that the Young and Ebanks Plaintiffs offer in support of their motion

to be appointed interim lead counsel fall short. The Young Plaintiffs distinguish their

leadership bid largely on the basis that they performed expert work. All of this analysis,

however, is derivative of the work that Professor Griffin has done, which the Leibowitz



                                                 -2-
         Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 7 of 27



complaint expressly relies on throughout. Given that Professor Griffin had already analyzed

the irregularities that led to these actions before any firm filed a complaint, the inclusion of

minimal additional expert work product at the pleading stage should not be the measure for

leadership. Indeed, as explained below, even with respect to the expert component of the case,

RCF, SWCK and S&G are best positioned to lead the class, as they have retained two industry

leaders in the cryptocurrency arena.

       The Ebanks Plaintiffs seek to represent only bitcoin purchasers—a subset of class

members harmed by the manipulation at issue. RCF, SWCK and S&G seek to recover on

behalf of a more comprehensive group of harmed investors. The Ebanks Plaintiffs’ proposal

to represent only Bitcoin purchasers is risky given their reliance on the Commodities

Exchange Act (CEA), which is the basis of the first four of the seven counts in the Ebanks

complaint. While case law applying the CEA to cryptocurrencies such as bitcoin still

evolving, it is nevertheless well-settled that the CEA only provides a private cause of action

to investors that traded in futures contracts at artificial prices. Purchasers who transacted in

“spot markets” for traditional commodities generally do not have claims under the CEA.

Under that line of cases, if applied here, it is possible that only purchasers of bitcoin futures

will have viable CEA claims. Because the Ebanks complaint does not include any plaintiffs

who traded bitcoin futures, RCF, SWCK, and S&G have taken a more reliable approach and

ensured standing for their CEA claims.

       For these reasons, those set forth below, and those set forth in their motion for

appointment as interim lead counsel, the Leibowitz Plaintiffs respectfully submit that the

Court should appoint RCF, SWCK and S&G as interim class counsel.

                                       ARGUMENT


                                                -3-
         Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 8 of 27



       Courts generally consider the factors set forth in Rule 23(g)(1)(A) when appointing

interim class counsel. Buonasera v. Honest Co., 318 F.R.D. 17, 18 (S.D.N.Y. 2016). “Pursuant

to Rule 23(g)(1)(A), a court must consider: (i) the work counsel has done in identifying or

investigating potential claims in the action; (ii) counsel’s experience in handling class actions,

other complex litigation, and the types of claims asserted in the action; (iii) counsel’s

knowledge of the applicable law; and (iv) the resources that counsel will commit to

representing the class.” Bernstein v. Cengage Learning, Inc., 18-cv-7877-VEC-SLC, 2019

WL 6324276, at *1 (S.D.N.Y. Nov. 26, 2019). Each of these factors weighs in favor of

appointing RCF, SWCK and S&G as interim lead counsel.

       If the other applicants for leadership meet most if not all of the Rule 23(g)(1)(A)

criteria, RCF, SWCK, and S&G are the “best” for purposes of Rule 23(g)(1)(B) and Rule

23(g)(2) because they have already demonstrated leadership in filing a complaint that is the

blueprint for the factual and legal theories pled in all complaints; in advancing proceedings in

this Court; and in maximizing the potential recovery to putative class members by including

class representatives that traded in both bitcoin and bitcoin futures; and by assuring the

appearance of all international defendants, through service, at great time and expense.

  I.   RCF AND SWCK HAVE UNDERTAKEN SIGNIFICANT EFFORTS TO
       IDENTIFY AND INVESTIGATE CLAIMS TO THE BENEFIT OF THE
       CLASS.

       The Leibowitz Plaintiffs filed a first-of-its-kind class action. Their complaint marked

the first time consumers have brought CEA, federal antitrust, or RICO claims against a group

of Defendants for manipulation of the cryptocurrency market—a market that, by design, is

supposed to be decentralized. The Leibowitz Plaintiffs have chosen RCF, SWCK and S&G as

their counsel in seeking to expose Defendants’ coordinated misconduct and to protect the


                                                -4-
          Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 9 of 27



substantial number of consumers who believe in the value of cryptocurrency, who want to

participate in legitimate cryptocurrency markets, and whom Defendants have egregiously

harmed.

              A. THE LEIBOWITZ PLAINTIFFS WERE THE FIRST TO FILE,
                 IDENTIFIED NOVEL CLAIMS, AND SPENT SIGNIFICANT
                 RESOURCES TO EFFECT SERVICE ON THE DEFENDANTS.

        The Court should credit counsel for the Leibowitz Plaintiffs for acting promptly to

identify claims, to file them in an appropriate venue, to arrange for service on behalf of the

putative class, and then to negotiate a briefing schedule for responsive motions. See

Dependable Component Supply Corp. v. Murata Mfg. Co., 2018 U.S. Dist. LEXIS 71432, at

*9 (N.D. Cal. Apr. 27, 2018) (citing “the efforts expended by BFA and Hausfeld to promptly

identify and investigate the claims” in appointing interim co-lead class counsel).

        With their counsel analyzing both the formidable technical issues and the relevant law

in a novel context, the Leibowitz Plaintiffs filed the first complaint. “Critically, the firms did

so not by piggybacking on an existing government investigation or enforcement action, but

by undertaking an independent investigation.” In re Interest Rate Swaps Antitrust Litig., 16-

MC-2704 (PAE), 2016 WL 4131846, at *3 (S.D.N.Y. Aug. 3, 2016). The NYAG has been

investigating the Defendants, but in an action focused on Tether’s representations about its

reserve backing; it is not pursuing the allegations of market manipulation that run at the heart

of the antitrust, CEA, and racketeering claims raised for the first time by the Leibowitz

Plaintiffs.

        The Leibowitz Plaintiffs are also the only plaintiffs who invoke New York’s General

Business Law, specifically Section 349. This is not a trivial or parochial matter. Section 349

is a powerful “consumer protection statute designed to protect against ‘deceptive acts or

practices in the conduct of any business, trade or commerce or in the furnishing of any service
                                                -5-
        Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 10 of 27



in this state.’” Blue Cross and Blue Shield of N.J., Inc. v. Philip Morris USA Inc., 3 N.Y.3d

200, 205 (2004) (quoting General Business Law § 349(a)).

       Section 349 “is intentionally broad, applying to virtually all economic activity.” Id.

(quoting Goshen v Mutual Life Ins. Co. of N.Y., 98 N.Y.2d 314, 324 (2002)). Designed to hold

companies to account, Section 349 claims “need not reach the level of common-law fraud to

be actionable.” Braynina v. TJX Cos., 15 CIV. 5897, 2016 WL 5374134, at *4 (S.D.N.Y. Sept.

26, 2016) (“Accordingly, § 349 claims are not subject to the heightened pleading requirements

of Federal Rule of Civil Procedure 9(b).”). It further warrants noting that as the former

Solicitor General for the State of New York, Caitlin Halligan of S&G brings her extensive

experience with New York’s General Business Law more broadly, and with Section 349

claims in particular.

       Accordingly, the Leibowitz Plaintiffs’ complaint “is clearly the template for the great

majority of the cases filed since,” and therefore their work “‘identifying or investigating

potential claims in the action,’ Fed. R. Civ. P. 23(g)(1)(A)(i), weighs in favor of appointment.”

In re GSE Bonds Antitrust Litig., 377 F. Supp. 3d 437, 438 (S.D.N.Y. 2019). The other

plaintiffs have not benefitted the class by identifying additional claims or parties, and in fact

they have filed—perhaps unwittingly—narrower complaints that redress less of the harm

caused by Defendants. In short, the other plaintiffs followed the Leibowitz complaint, and not

the NYAG investigation.

       As the Leibowitz Plaintiffs note in their complaint, Professor Griffin published his

original paper concerning bitcoin price manipulation in June 2018. Yet no party sought to

pursue a legal claim on the basis of any of Professor Griffin’s conclusions, let alone one with

the breadth of the Leibowitz Plaintiffs’ complaint, until the Leibowitz Plaintiffs crafted and



                                                -6-
        Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 11 of 27



filed their claims in October 2019.The timing of these filings strongly suggests that no one

would have filed but for RCF’s work identifying claims and viable theories of liability.

Indeed, to counsel’s knowledge, despite longstanding and widespread speculation that

Defendants were manipulating the market, the Leibowitz complaint was the first to ever

publicly articulate potential claims under the CEA, Sherman Act, or RICO statutes.

       After being the first-to-file, RCF and SWCK also undertook significant efforts and

expense to effect service on Defendants, none of whom agreed to waive service. As a result,

RCF and SWCK went to great lengths to effectuate service on the international Defendants.

The difficulty in doing so was exacerbated by the fact that the Bitfinex and Tether Defendants,

by their own admission, “have decentralized operations in different countries” across the

globe. Compl. ¶ 56. Indeed, as the Leibowitz Plaintiffs explained in their complaint, “[w]hile

the Office of the New York Attorney General alleged that Tether Operations Limited and

Tether International Limited were incorporated in Hong Kong, Plaintiffs were unable to

identify any corroborating records in the Hong Kong registry,” and instead uncovered their

incorporation in the British Virgin Islands. Despite having the benefit of the Leibowitz

complaint, the Young and Faubus complaints both mistakenly alleged that Tether Operations

Limited and Tether International Limited were incorporated in Hong Kong. Young Compl.

¶¶ 28–29; Faubus Compl. ¶¶ 27-28.2

       Notwithstanding these challenges, RCF and SWCK managed to serve the individual

U.S. defendants (Reginald Fowler and Philip Potter), as well as the seven corporate defendants

in the British Virgin Islands, within three weeks of filing the Complaint.3 ECF 25–27. Two


       2
           The Ebanks complaint does not specify any country at all. Ebanks Compl. ¶ 25.
       3
         Digfinex, Inc., Tether Holdings Limited, Tether Operations Limited, Tether
International Limited, iFinex, Inc., BFXNA Inc., BFXWW Inc.

                                               -7-
         Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 12 of 27



days after being served, the seven BVI defendants appeared in the case, though their counsel

notably did not appear on behalf of Tether Limited, CEO Ludovicus Jan van der Velde, or

CFO Giancarlo Devasini, nor would counsel accept service on their behalf, or even identify

their locations. RCF and SWKCK therefore arranged for service by mail on those three

defendants in France and Hong Kong pursuant to the Hague Convention of Service Abroad

and Federal Rule of Civil Procedure 4(f)(2)(C)(ii), which was completed on December 3,

2019. ECF No. 37–39. Tether Limited, Devasini, and Velde appeared in this case nine days

later.

         In sum, RCF and SWKCK expended significant time and expense simply to ensure

that the Defendants appeared in this action. To RCF and SWKCK’s knowledge, no other

plaintiffs effected service on any defendant. It is possible that the Defendants agreed to accept

service in the Young, Faubus, and Ebanks actions, but if so, that courtesy was only made

possible by the Leibowitz Plaintiffs’ successful service efforts.

            B. ONLY RCF, SWCK AND S&G REPRESENT A PLAINTIFF WHO
               PURCHASED FUTURES.

         Only the Leibowitz action involves a named Plaintiff who purchased bitcoin futures—

in addition to bitcoin itself—during the relevant time period. Compl. ¶ 19. The Young action

does not assert claims on behalf of a named plaintiff that purchased bitcoin futures. Young

Compl. ¶¶ 15-18. The same is true of the Faubus action. Faubus Compl. ¶¶ 15–16. The

Ebanks action specifically proposes to exclude purchases of futures entirely. Ebanks Compl.

¶ 106; see also ECF No. 65 (“We write to inform Your Honor that we plan to file a motion

for interim class counsel on behalf of the putative class alleged in the Ebanks matter, which

is limited to bitcoin purchasers.”)

         A class leadership group should collectively represent “clients who traded in the gamut


                                                -8-
        Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 13 of 27



of products” alleged to have been manipulated. Chicago Bd. Options Exchange Volatility

Index Manipulation Antitrust Litig., ECF No. 120, No. 18-cv-4171 (N.D. Ill. Aug. 16, 2018).

Only the Leibowitz action was brought by a named plaintiff who purchased bitcoin futures,

and as a result only RCF, SWCK and S&G are in a position to represent purchasers of both

bitcoin and bitcoin futures through their class representatives. The Leibowitz complaint is also

the only complaint with a class representative who purchased several other cryptocurrencies

whose manipulation bears on the class recovery, which is a matter for expert analysis; the

other complaints do not offer this optionality in class representativeness.4

       The breadth of the Leibowitz complaint is particularly important here because the

absence of a named plaintiff who purchased bitcoin futures maybe a closely contested and

Defendants may argue that this is a dispositive issue in the motion to dismiss briefing on the

CEA claims.5 RCF and SWCK identified these issues before filing and took steps to mitigate



       4
          The Leibowitz Plaintiffs are the only named plaintiffs alleging purchases of the other
six cryptocurrencies analyzed in the Griffin Report with price increases linked to USDT
issuances. Compare Compl. ¶¶ 15-19 with Griffin Report at 6 (“This 1% of our time series . . .
is associated with 58.8% of Bitcoin’s compounded return and 64.5% of the returns on six
other large cryptocurrencies (Dash, Ethereum Classic, Ethereum, Litecoin, Monero, and
Zcash).”)
       5
          See, e.g., In re Dairy Farmers of Am., Inc., Cheese Antitrust Litig., 60 F. Supp. 3d
914, 966 (N.D. Ill. 2014) (“First, the CEA grants a private right of action only for
manipulation of a futures market . . . The CEA therefore does not provide a private right of
action to recover for damages suffered in the trading of spot [commodity] contracts.”). No
case in the Second Circuit appears to have applied these principles to bitcoin, and the
Leibowitz Plaintiffs will pursue CEA claims for all putative class members. Nevertheless,
pursuing CEA claims on behalf of purchasers of bitcoin futures is especially important
because those claims will survive even if the authorities limiting claims to futures contracts
are held to apply to bitcoin as well. See Bank Brussels Lambert, S.A. v. Intermetals Corp., 779
F. Supp. 741, 749 (S.D.N.Y. 1991) (“With respect to the distinction between the current
market and futures transactions, the [CEA], as noted above, simply limits its coverage and the
CFTC's jurisdiction to futures. It does not cover the spot market, regardless of the motivation
of the transactions.”) (emphasis added); see also See In re Nat. Gas Commodity Litig., 337 F.
Supp. 2d 498, 511 (S.D.N.Y. 2004).

                                               -9-
         Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 14 of 27



them by, among other things, ensuring their action included a purchaser of bitcoin futures.

This initiative materially distinguishes the Leibowitz Plaintiffs’ claims from those in the other

actions, and serves as an indicator of the quality of RCF and SWCK’s investigation to identify

claims, as well as a concrete example of the value that their investigation has already provided

to the putative class.

         Particularly in light of the issues noted above, the Court should deny Robbins Geller’s

motion for appointment as interim lead counsel “on behalf of all purchasers of bitcoin from

April 1, 2017 through the present.” Ebanks Compl. ¶ 1. In seeking to represent a class “solely

of bitcoin purchasers,” ECF No. 65, Robbins Geller would exclude putative class members

who purchased only bitcoin futures or other cryptocurrencies, as well as those who only

purchased bitcoin prior to April 2017, and would forego claims for such purchases by any

members of its proposed sub-class. Accordingly, the Court should deny reject Robbins

Geller’s request “to represent a subset of the existing putative class” that would be “seeking

the same damages against the same [defendants] based on the same conduct.” In re Disposable

Contact Lens Antitrust Litig., 2016 U.S. Dist. LEXIS 186983, at *103 (M.D. Fla. June 15,

2016).

         It is not “necessary or appropriate to carve up assignments based on legal theories.”

Chicago Board Options Exchange Volatility Index Manipulation Antitrust Litig., ECF No.

120, No. 18-cv-4171 (N.D. Ill. Aug. 16, 2018). Such piecemeal litigation would be especially

inefficient given that many of the putative class members purchased both bitcoin and bitcoin

derivatives. In fact, that is precisely the case with one of the Leibowitz Plaintiffs, who held

“bitcoin and bitcoin future contracts” during the relevant time period. Compl. ¶ 19.

         RCF, SWCK and S&G comprise the only leadership group that “not only covers the



                                               - 10 -
        Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 15 of 27



different products but also includes counsel who identified a range of legal theories and sued”

all identifiable defendants6 named in other actions, and some additional defendants that were

not. Chicago Bd. Options Exchange Volatility Index Manipulation Antitrust Litig., ECF No.

120, No. 18-cv-4171 (N.D. Ill. Aug. 16, 2018). The Ebanks complaint closes off theories of

liability, which is premature given the early stage of this litigation and unnecessarily restricts

the class’s prospective bases for recovery.

            C. RCF AND SWCK DEMONSTRATED LEADERSHIP BY FILING IN
               THIS COURT.

        RCF and SWCK identified New York as the most appropriate forum to bring this

action. Documents show that the Defendants contracted with a New York-based public-

relations firm, conducted meetings and operations in New York, opened New York bank

accounts, and targeted New York investors. Defendant Philip Potter, who was previously

Bitfinex and Tether’s Chief Strategy officer, resides here. New York is also the center of the

network of U.S. correspondent accounts that were essential to Defendants’ scheme to

manipulate prices, and Defendant Reginald Fowler is facing trial in this district for crimes

allegedly committed in connection with his operation of a “shadow bank” utilized by Bitfinex

and Tether. See Order, United States v. Fowler, No. 1:19-cr-00254-ALC-1 (S.D.N.Y. Jan. 17,

2020) (setting trial dates).

        The Young Plaintiffs’ decision to file in Washington, the Leibowitz action had been

pending in this Court for nearly two months by that time, and all but one of the Young




        6
          The Young complaint includes fifty unidentified “John Doe” defendants, only
generally defined as “persons and entities, financial institutions, and/or trading firms that
directly or indirectly participated in the manipulation and anticompetitive conduct in
connection with bitcoin and the bitcoin futures market.”

                                                - 11 -
        Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 16 of 27



Defendants7 had already made appearances in the Leibowitz action after being served. ECF

No. 15–25 (appearances and affidavits of service). Filing in Washington was not necessary

under the circumstances.

           D. THE LEIBOWITZ PLAINTIFFS HAVE ADDED SIGNIFICANT
              RESOURCES TO THEIR COUNSEL TEAM SINCE THE ORIGINAL
              MOTION FOR CLASS COUNSEL, WITH THE EXPANSION OF RCF
              AND THE ADDITION OF SELENDY & GAY.

       Since the original motion for appointment as international class counsel, ECF No. 58,

the Leibowitz Plaintiffs have significantly added to a team that was already best situated to

represent the class.They first did so through RCF’s expansion to a fifteen-lawyer litigation

boutique, including the addition of attorneys with subject matter expertise relevant to this

matter—Edward Normand, Jason Cyrulnik, and Amos Friedland.

       Edward Normand represented both plaintiffs and defendants in class action, securities,

and antitrust matters at Boies Schiller Flexner LLP for more than two decades. In addition to

other such matters, Normand represented Vanguard in an opt-out from the recent securities

class action against ARCP, In re American Realty Capital Props., Inc. Litig., 1:15-mc-00040-

AKH (S.D.N.Y.); represented HSBC in consolidated securities actions arising out of the sale

of residential mortgage-backed securities, Fed. Hous. Fin. Agency v. HSBC N. Am. Holdings

Inc., 11cv6189, 11cv6201 (DLC) (S.D.N.Y.); represented a class of employee health benefit

plans in an ERISA action against Merck-Medco arising out of the defendant's management of

pharmaceutical benefits, C. States Southeast v. Merck-Medco, 7:03-md-01508 (S.D.N.Y.);



       7
          Defendants BFXNA Inc., BFXWW Inc., DigFinex Inc., Tether Holdings Limited,
Tether International Limited, Tether Operations Limited, and iFinex Inc. The Leibowitz
Plaintiffs served Tether Limited ten days after the Young complaint was filed. See Clerk
Certificate of Mailing Received (Dec. 5, 2019) (confirming delivery of ECF No. 39 on
December 2, 2019).

                                             - 12 -
        Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 17 of 27



represented EchoStar in connection with its efforts to obtain FCC approval under the antitrust

laws to acquire DirecTV; is representing IDT Corporation against a putative class of plaintiffs

relating to Verizon’s acquisition of Straight Path Communications, In re Straight Path

Communications Inc. Consol. S’holder Litig., 2017-0486-SG (Del. Ch.); represented

ValueAct Capital against the DOJ’s allegations that the company violated the HSR Act in

connection with acquisition of certain voting securities; and has written regarding the

implications of the operation of the HSR Act in conjunction with the antitrust laws, the First

Amendment, and Equal Protection clause, S. Gant, A. Michaelson & E. Normand, The Hart-

Scott-Rodino Act’s First Amendment Problem, 103 CORNELL L. REV. 1 (2017).

       Jason Cyrulnik has represented plaintiffs and defendants in complex commercial

litigation for more than fifteen years at Boies Schiller Flexner LLP.Among his many matters,

Cyrulnik defended PIMCO against manipulation claims under the CEA in Hershey v. Pacific

Investment Management Company LLC, No. 2005cv04681 (N.D. Ill.); represented Straight

Path Communications in defending against class action securities fraud claims in Zacharia v.

Straight Path Communications, 15-cv-08051 (D.N.J.); represented Just Energy Group in

defending against class action securities fraud claims in Gutman, v. Just Energy Group, 19-

cv-03449 (S.D. Tex.); represented Just Energy in defending against class action consumer

fraud claims in Donin v. Just Energy Group Inc., 17 Civ. 5787 (E.D.N.Y.); represented Genie

Energy in defending against class action consumer fraud claims; is representing IDT

Corporation against a putative class of plaintiffs relating to Verizon’s acquisition of Straight

Path Communications, In re Straight Path Communications Inc. Consol. S’holder Litig.,

2017-0486-SG (Del. Ch.); and is representing a group of and has written regarding the

distinction between derivative and direct claims in Limits on Delaware’s Tooley Standard:A



                                               - 13 -
          Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 18 of 27



Brief Survey, American Bar Association, Litigation Section, Vol. 28 Issue 4 (July 2018).

       Amos Friedland practiced complex litigation on both sides of the “v.” for more than a

decade at Boies Schiller Flexner LLP and Quinn Emanuel Urquhart & Sullivan. Among his

many matters, Friedland represented Barclays Plc in numerous LIBOR-related class action

and individual actions in In Re Libor-Based Financial Instruments Antitrust Litigation, 1:11-

md-02262-NRB (S.D.N.Y.); represented Barclays Plc in LIBOR-related States Attorney

General investigation; represented Barclays Plc in LIBOR-related securities class action

Gusinsky v. Barclays Plc et al, No. 12-05329 (S.D.N.Y.); represented a class of commercial

rail shippers in In re Rail Freight Fuel Surcharge Antitrust Litigation, No. 1:07-mc-00489

(D.D.C.); and represented a class of egg and egg product purchasers in In re Processed Egg

Products Antitrust Litigation, Case No. 08-md-02002 (E.D. Pa.).

       The Leibowitz Plaintiffs have further and significantly added to their team of counsel

through the addition of Selendy & Gay. Founded two years ago by ten of the nation’s leading

trial lawyers, S&G’s attorneys have deep experience in complex financial litigation, including

litigation of RICO, antitrust, and consumer protection claims, litigation over commodities,

and class action litigation. S&G’s partnership also offers a diversity unmatched by other elite

litigation firms, as the majority of its equity is owned by women. The S&G partners leading

this matter will include Philippe Selendy, Caitlin Halligan, Maria Ginzburg, and Andrew R.

Dunlap.

       Philippe Selendy is one of the nation’s top litigators, with over twenty-five years of

experience at Quinn Emanuel Urquart & Sullivan, Boies Schiller Flexner, and Cravath Swaine

& Moore, who has handled virtually every type of complex financial litigation. Named

“Litigator of the Year” by the American Lawyer, which also awarded him its first-ever Grand



                                              - 14 -
        Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 19 of 27



Prize in Litigation, Selendy was lead counsel for the Federal Housing Finance Agency

(FHFA) in a series of suits against Bank of America, Barclays, Citigroup, Credit Suisse,

Countrywide, Deutsche Bank, First Horizon, Goldman Sachs, HSBC, JPMorgan, Merrill

Lynch, Nomura, RBS, and UBS, obtaining $25 billion in recoveries for U.S. taxpayers—the

largest non-class action securities recoveries in history. This effort included a trial against two

banks that did not settle, resulting in a victory on all claims in the trial court, Federal Housing

Finance Agency v. Nomura Holding America, Inc., 104 F. Supp. 3d 441 (S.D.N.Y. 2015),

which was unanimously affirmed by the Second Circuit, Federal Housing Finance Agency v.

Nomura Holding America, Inc., 873 F.3d 85 (2d Cir. 2017). For this work, the Financial

Times heralded Selendy as “The Man Who Took on Wall Street.”Among his many other

matters, Selendy represented plaintiffs in a class action involving ERISA claims over

prescription benefit coverage, In re Medco Health Solutions, Inc., Pharmacy Benefits

Management Litigation, No. 03-1508 (S.D.N.Y.); represented a whistleblower before the

Commodities Futures Trading Commission in a non-public matter involving manipulation of

crude oil prices; represents MBIA and National Public Finance Guarantee in suits against

eight major bank to hold them accountable for inequitable conduct in underwriting bonds, the

default of which contributed to Puerto Rico’s economic collapse, National Public Finance

Guarantee Corporation v. UBS Financial Services, Inc., No. SJ-2019-CV-07932 (P.R.

Tribunal de Primera Instancia); and represents Cerberus Capital Management in a $950

million complex financial transaction dispute against the Canadian Imperial Bank of

Commerce, Securitized Asset Funding 2011-2, Ltd. v. Canadian Imperial Bank of Commerce,

No. 653911/2015 (N.Y Sup. Ct.).

       Caitlin Halligan is the former Solicitor General of New York, former General Counsel



                                                - 15 -
        Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 20 of 27



of the New York County District Attorney’s office, and one of the nation’s foremost appellate

lawyers, who previously practiced at Gibson Dunn & Crutcher and Weil Gotshal &

Manges.More than two decades ago, she was the first head of the New York Attorney

General’s Internet Bureau, allowing her to develop early expertise in cutting-edge cyber

issues. Among her many matters, Halligan represented plaintiffs in a $1 billion RICO, fraud,

and breach of contract action, Lavastone Capital LLC v. Coventry First LLC, 14-7139

(S.D.N.Y.); represented defendants in a successful, high-profile RICO action in the Second

Circuit, Chevron Corp. v. Donziger, Nos. 14-0826(L) and 14-0832(C); and litigated novel

issues regarding the scope of civil liability under RICO in the Second Circuit, Empire

Merchants LLC v. Empire Merchants North LLC, No. 17-0887.She is a leading expert in New

York law and has litigated numerous cases regarding New York’s General Business Law, the

basis for one of the claims at issue here, e.g., Gaidon v. GuardianLife Insurance Co., 96

N.Y.2d 201 (2001); Blue Cross & Blue Shield of N.J. v. Philip Morris USA Inc., 3 N.Y.3d

200 (2004); Goshen v Mutual Life Insurance Co. of N.Y., 98 N.Y.2d 314 (2002); Plavin v.

Group Health Insurance, CQ 19-02 (N.Y.).

       Maria Ginzburg has over twenty years of experience litigating all variety of complex

financial matters, including class actions involving RICO, antitrust, and consumer protection

claims. Among many other matters, Ginzburg is counsel for a putative nationwide class of

public students asserting claims, including under New York General Business Law § 349,

against Navient for improper servicing of student loans, Hyland v. Navient Corporation, No.

18-9031 (S.D.N.Y.); she defended McKinsey & Co. against high-profile RICO claims brought

by Jay Alix, the founder of AlixPartners, Alix v. McKinsey & Co., 18-4141 (S.D.N.Y.); she

defended the law firm Mel Harris and Associates against RICO claims involving debt



                                             - 16 -
        Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 21 of 27



collection practices, Sykes v. Mel Harris and Associates, No. 09-8486 (S.D.N.Y.); she

defended a major Wall Street bank in an antitrust class action asserting price fixing of naked

short trading fees, In re Short Sale Antitrust Litigation, No. 06-2859 (S.D.N.Y); she represents

CRC Credit Fund Ltd. in a federal interpleader action against Deutsche Bank AG Frankfurt

regarding reference obligations underlying a credit default swap, Bank of New York Mellon,

London Branch v. Cart 1 Ltd.,, No. 18-06093 (S.D.N.Y.); and she represented AIG in claims

against major banks that sponsored RMBS, achieving over $2 billion in recoveries.

       Andrew R. Dunlap has almost two decades of experience litigating complex financial

matters, including antitrust, RICO, securities, and structured financial products matters, who

previously practiced at Quinn Emanuel Urquhart & Sullivan and Kirkland & Ellis. He was

co-counsel in the FHFA litigations, among other things obtaining a summary judgment ruling

that banks did not act with reasonable care in creating the residential mortgage-backed

securities they sold to investors during the run-up to the financial crisis. Federal Housing

Finance Agency v. Nomura Holding America, Inc., 68 F. Supp. 3d 439 (S.D.N.Y. 2014). He

was co-lead counsel for U.S. Bank in U.S. Bank, National Association v. UBS Real Estate

Securities Inc., No. 12-7322 (S.D.N.Y.) and U.S. Bank, National Association v. GreentPoint

Mortgage Funding, Inc., No. 600352/2009 (N.Y Sup. Ct.), obtaining settlements of $850

million and $540 million respectively—the largest settlements obtained to date in such RMBS

“putback” actions. Among his many other matters, Dunlap represented Cigna Healthcare

against antitrust, RICO, and ERISA claims in a national class action alleging fixing of out-of-

network reimbursement rates though use of a national fee database, Franco v. Connecticut

General Life Co., No. 07-6039 (D.N.J.); represented Cigna against RICO and ERISA claims

involving so-called “prompt pay” discounts, North Cypress Medical Center Operating Co. v.



                                               - 17 -
        Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 22 of 27



Cigna Healthcare, No. 09-2556 (S.D. Tex.); represented Honeywell International Inc. against

class action securities claims, In re Honeywell International Inc., Securities Litigation, 00-

3605 (D.N.J.); and represented Honeywell against antitrust claims alleging attempted

monopolization of the hydrogen fluoride market, Ineos Fluor Americas LLC v. Honeywell

International Inc., 06-00189 (D. Del.).

 II.   RCF, SWCK AND S&G ARE THE ONLY LEADERSHIP GROUP WITH
       CRYPTOCURRENCY EXPERTISE, AND HAVE ALREADY
       RETAINED WORLD-CLASS EXPERTS.

       The Leibowitz Plaintiffs now have a team combining RCF’s extensive familiarity with

novel cryptocurrency issues and considerable experience on both sides of the “v.” on

significantclass actions; SWCK’s demonstrated track record in complex, plaintiff-side class

action litigation; and S&G’s quickly realized status as a preeminent litigation firm, with a

history of success in the most complex matters and a level of antitrust, RICO, and GBL

expertise that will particularly serve the class well in this case. With this mix, these lawyers

are best positioned to protect the interests of the putative class. Indeed, this expertise has

enabled counsel to retain two industry leaders in the cryptocurrency arena, including Andreas

Antonopoulos, who is arguably the most recognized expert on bitcoin and blockchain

technologies in the world.

       Mr. Antonopoulos has worked in the Bitcoin and open blockchain industry since 2012,

Antonopoulos Aff. ¶ 6 (attached hereto as Exhibit 1), long before Bitcoin’s entry into the

mainstream. He has published five books on the topics of Bitcoin and open blockchains,

including MASTERING BITCOIN, which is widely viewed as the definitive guide on the subject

and to date is the world’s most cited book on Bitcoin. Antonopoulos Aff. ¶¶ 7–8. He has

testified as an expert witness before regulators in multiple countries concerning Bitcoin


                                               - 18 -
        Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 23 of 27



technology and is a frequent and prolific speaker in the arena.

       Mr. Antonopoulos also serves as an independent expert on the Cryptocurrency Pricing

Products Oversight Committee established jointly by CF Benchmarks Ltd. (CF) and the

Chicago Mercantile Exchange (CME). The Oversight Committee reviews “all aspects of the

methodology and calculation process” for the Bitcoin Reference Rate (BRR) and the Bitcoin

Real Time Index (BRTI), which are generated based on pricing data from exchanges and

trading platforms that include Bitstamp, Coinbase, Gemini, itBit, and Kraken. Id. ¶ 12; CME

CF Cryptocurrency Pricing Products Oversight Committee Founding Charter (Sep. 11,

2019).8 The BRR is a daily reference rate “representative of the bitcoin trading activity on

constituent exchanges,” while the BRTI is a real time index “representative of current bids

and offers of market participants to buy or sell bitcoin on constituent exchanges.”9 Final

settlement prices for CME Bitcoin Futures are determined by reference to the BRR.10

       The Leibowitz Plaintiffs have also retained Michael Perklin, a digital forensic

investigator, who has spent the past four years working exclusively investigating blockchain

systems. Perklin Aff. ¶ 5 (attached hereto as Exhibit 2). Mr. Perklin’s work as an expert

witness has led to numerous companies around the world securing their blockchain systems,

and his work has led to criminal convictions for those who have attempted to attack and

exploit those systems. Id. He is the principal author of the CryptoCurrency Security Standard

(CCSS), which is regularly referenced by blockchain companies and governments around the

world as they write new laws and regulations that affect blockchain technologies. Id.


       8
        https://www.cryptofacilities.com/cms/storage/resources/cme-cf-oversight-
committee-charter.pdf.
       9
           https://www.cmegroup.com/education/bitcoin/infographic-cme-cf-brr-and-brti.html.
       10
            https://www.cmegroup.com/confluence/display/EPICSANDBOX/Bitcoin.

                                              - 19 -
        Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 24 of 27



       Finally, as outlined in the Leibowitz Plaintiffs’ original motion, RCF, SWCK and S&G

offer cryptocurrency expertise that is unmatched by any of the other firms seeking

appointment. See Antonopoulos Aff. ¶¶ 17–22. Mr. Roche is a recognized thought leader in

the industry, see id. ¶ 20; has published multiple articles on the intersection of cryptocurrency

and law, see e.g., Bitcoin: Order without Law in the Digital Age, 94 INDIANA L.J. 1497 (2019);

Why Bitcoin is Booming, WALL ST. J. (July 10, 2017); and is a frequent speaker and lecturer

on the topic, having guest-lectured a course at the Northwestern Pritzker School of Law. He

and other attorneys at RCF bring to bear a unique level of expertise and experience with novel

cryptocurrency issues, Antonopoulos Aff. ¶ 21, which further supports the appointment of

RCF, SWCK, and S&G as interim class counsel. See In re TransCare Corp, 552 B.R. 69, 80

(Bankr. S.D.N.Y. 2016) (appointing interim class counsel in part because attorneys had

“written numerous articles” and been “often cited in news publications such as the Wall Street

Journal and the New York Times”).

       Finally, the mere fact that the Young Plaintiffs invoke separately filed actions does not

constitute “majority support” for their leadership. If anyone can claim “majority support” for

their leadership, it is the Leibowitz group, which consists of three law firms representing five

named—and representative—plaintiffs. While the Young and Faubus group is similarly

comprised of three law firms, it represents only four plaintiffs. RCF, SWCK and S&G could

have filed separate complaints before joining forces. Instead, the firms have successfully

collaborated and focused their energies exclusively on the first-filed action. This cooperation

has benefitted both judicial economy and the putative class, which gains nothing from

duplicative litigations that increase costs without advancing its claims.

III.   THE YOUNG PLAINTIFFS OVERSTATE THE SIGNIFICANCE OF
       THEIR EXPERT ANALYSIS.

                                               - 20 -
        Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 25 of 27



       The analysis in the Young complaint contributed little new information beyond what

had already been published by Professor Griffin and alleged in the Leibowitz Complaint. For

example, the Young complaint included many charts that look like this:




       The Leibowitz Plaintiffs had also created a chart to analyze the effect of USDT

issuance on the price of bitcoin and included it in their complaint. Extracting the same time

period from it yields an almost identical result:11
                                                                                                                                                                                Tether Issuances and Bitcoin Prices
                                                                                                                                                                                                                                                                                                                                          5000000

                                                                                                                                                                                                                                                                                                                                          4900000

                                                                                                                                                                                                                                                                                                                                          4800000

                                                                                                                                                                                                                                                                                                                                          4700000

                                                                                                                                                                                                                                                                                                                                          4600000

                                                        2,900. 00                                                                                                                                                                                                                                                                         4500000

                                                                                                                                                                                                                                                                                                                                          4400000

                                                                                                                                                                                                                                                                                                                                          4300000

                                                                                                                                                                                                                                                                                                                                          4200000

                                                                                                                                                                                                                                                                                                                                          4100000

                                                                                                                                                                                                                                                                                                                                          4000000

                                                                                                                                                                                                                                                                                                                                          3900000

                                                                                                                                                                                                                                                                                                                                          3800000

                                                                                                                                                                                                                                                                                                                                          3700000

                                                                                                                                                                                                                                                                                                                                          3600000

                                                                                                                                                                                                                                                                                                                                          3500000

                                                                                                                                                                                                                                                                                                                                          3400000

                                                                                                                                                                                                                                                                                                                                          3300000
                                                        2,650. 00
                                                                                                                                                                                                                                                                                                                                          3200000

                                                                                                                                                                                                                                                                                                                                          3100000

                                                                                                                                                                                                                                                                                                                                          3000000

                                                                                                                                                                                                                                                                                                                                          2900000

                                                                                                                                                                                                                                                                                                                                          2800000

                                                                                                                                                                                                                                                                                                                                          2700000

                                                                                                                                                                                                                                                                                                                                          2600000

                                                                                                                                                                                                                                                                                                                                          2500000

                                                                                                                                                                                                                                                                                                                                          2400000

                                                                                                                                                                                                                                                                                                                                          2300000

                                                                                                                                                                                                                                                                                                                                          2200000

                                                                                                                                                                                                                                                                                                                                          2100000

                                                        2,400. 00                                                                                                                                                                                                                                                                         2000000
                                                                    10-Jun-17   11-Jun-17   12-Jun-17   13-Jun-17   14-Jun-17   15-Jun-17   16-Jun-17   17-Jun-17   18-Jun-17     19-Jun-17       20-Jun-17      21-Jun-17    22-Jun-17   23-Jun-17   24-Jun-17   25-Jun-17   26-Jun-17   27-Jun-17   28-Jun-17   29-Jun-17   30-Jun-17

                                                                                                                                                                                        Te ther Printed       Bitcoin Price




       The significance of the Young analysis must also be viewed in the context of having

been filed only after Professor Griffin updated his article in October 2019. For instance, the

“recycling wallet” described by the Young Plaintiffs was identified by Professor Griffin in the

updated article as a wallet with the address “1MZAayfFJ9Kki2csoYjFVRKHFFSkdoMLtX”

and depicted in this helpful diagram:




       11
          Robbins Geller claims to have been investigating for more than nine months but its
“finely tuned analysis” wholesale lifted the above graphical analysis into its complaint—not
once but twice—from the original work contained in the Leibowitz Complaint. Compare
Leibowitz ¶ 135 with Ebanks Compl. ¶¶ 68, 79.

                                               - 21 -
        Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 26 of 27




       Indeed, blockchain transactional data, like the data used in the Young complaint, is

readily available to the public and can be retrieved with minimal effort from many sources by

anyone sufficiently familiar with blockchain systems. Perklin Aff. ¶¶ 7, 9. Just as

fundamental, this case will involve considerable expert work. Grounded in Professor Griffin’s

own analysis, which the Leibowitz Plaintiffs were the first to employ to benefit the putative

class, the analysis in the Young complaint provides little-to-no new information and, given its

overlap with the expert work that lead counsel will invariably oversee in this case, is no basis

for appointing interim class counsel.

                                        CONCLUSION

       The Leibowitz Plaintiffs respectfully submit, for the reasons set forth above and in

their original motion for lead counsel, that the Court should appoint RF, SWCK, and S&G as

interim co-lead counsel to represent the putative class.




                                               - 22 -
         Case 1:19-cv-09236-KPF Document 87 Filed 02/11/20 Page 27 of 27



Dated:        January 27, 2020


                                                            Respectfully submitted,


   /s/ Todd M. Schneider                               /s/ Kyle W. Roche
   Todd M. Schneider (pro hac vice)                    Kyle W. Roche
   Jason H. Kim (pro hac vice)                         Joseph M. Delich
   Matthew S. Weiler (pro hac vice pending)            Edward Normand
   Kyle G. Bates (pro hac vice)                        Jason Cyrulnik
   SCHNEIDER WALLACE COTTRELL                          Amos Friedland
       KONECKY WOTKYNS LLP                             ROCHE CYRULNIK FREEDMAN LLP
   2000 Powell Street, Suite 1400                      99 Park Avenue, 19th Floor
   Emeryville, CA 94608                                New York, NY 10016
   tschneider@schneiderwallace.com                     kyle@rcfllp.com
   jkim@schneiderwallace.com                           jdelich@rcfllp.com
   mweiler@schneiderwallace.com                        tnormand@rcfllp.com
   kbates@schneiderwallace.com                         jcyrulnik@rcfllp.com
                                                       afriedland@rcfllp.com
   /s/ Philippe Selendy
   Philippe Selendy                                    Velvel (Devin) Freedman (pro hac vice)
   Caitlin Halligan                                    Constantine Economides
   Maria Ginzburg                                      ROCHE CYRULNIK FREEDMAN LLP
   Andrew R. Dunlap                                    200 South Biscayne Boulevard
   SELENDY & GAY PLLC                                  Suite 5500
   1290 Sixth Avenue                                   Miami, Florida 33131
   New York, NY 10104                                  vel@rcfllp.com
   pselendy@selendygay.com                             ceconomides@rcfllp.com
   challigan@selendygay.com
   mginzburg@selendygay.com
   adunlap@selendygay.com


                                          Counsel for Plaintiffs and the Proposed Class




                                              - 23 -
